DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 7/12/2022.  Claims 1, 6, 13-15 and 20 have been amended.  Claims 1-20 are currently pending and have been examined.
Specification
The amendment to the specification filed 7/12/2022 has been entered in part and is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to paragraph [0011] where “A thin plastic cover serves as” a power sleeve, and in paragraph [0012] where the power sleeve S “as a thin plastic cover and around the smart banking card A of FIG. 1” is not supported by the original disclosure and constitutes new matter.  Please paragraph [0013] of the Applicant’s specification. Applicant is required to cancel the new matter in the reply to this Office Action.
The amendment to the specification filed 7/12/2022 providing antecedent basis for the subject matter of claim 12 has been entered.
The disclosure is objected to because of the following informalities: the sentence beginning paragraph [0011] is still not capitalized as the portion of the amendment to the specification filed 7/12/2022 correcting this typographical error has not been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amendment to independent claims 1 and 15 of “and to cover” is not supported by the application as filed and constitutes new matter.  Please paragraph [0013] of the Applicant’s specification.
Claims 2-14 and 16-20 are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mackin (US 2021/0034834) in view of Bae (US 2017/0213120).
Claim 1 recites:
An electronic banking card comprising: (Mackin, Fig. 1, [0061], device 100)
a composite substrate for a plurality of components comprising a programmable logic circuit, an account display, an account owner biometric 5indicia, an account host indicia and an inductive power coupler; (Mackin, Fig. 1, [0060]-[0062], device 100 may be smart card; Fig. 1, [0070]-[0073], integrated circuit, power management unit (PMU) 118, biometric module 108, display 124)
a microchip comprising the programmable logic circuit in communication with the account display, the biometric indicia and the inductive power coupler; and (Mackin, Fig. 1, [0062], chip 106, bus 112) 
a power sleeve configured complementary to and to cover the composite substrate and 10the plurality of components thereof and comprising an electronic port, a charge indicator and a light power panel with a power coupler,  (Mackin, [0002], solar cell; [0163], “powered sleeve or overlay that interacts or makes contact with the contact element(s) of the device 100 to provide power thereto”; [0163], USB port.  Although Mackin, [0002], briefly mentions the known use of solar cells as on on-card power source in the background, the device 100 of Mackin does not specifically include a charge indicator, light power panel with power coupler or covering the composite substrate.  However, the related art reference Bae, Figs. 1 and 2, [0086], discusses displaying the amount of remaining power, and Bae, Figs. 1 and 2, [0088], discusses a solar cell used with smart multi-card 100 where the solar cell charges power supply unit 150 and the solar cell is provided on the rear surface of the frame 110 reading on covering.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Mackin with the solar cell, power supply unit, and indicator that covers a frame or substrate of Bae in order to manage an on-board power source as discussed in Mackin, [0082].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Bae in Mackin since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of smart cards and one of ordinary skill in the art would recognize the combination to be predictable.)
wherein an adjacency of the composite substrate to the power sleeve activates the plurality of components thereof from a passive state via the power coupler.  (Mackin, [0163], powered sleeve makes contact with the contact elements of the device 100 to provide power; Figs. 11-16, [0228], receiving power activates card)

Claim 2 recites:
The electronic banking card of claim 1, wherein the programmable logic circuit is configured to interface with a card reader logic via the microchip to exchange account information.  (Mackin, Fig. 1, [0063], device 100 communicates with terminal 102)
Claim 153 recites:
The electronic banking card of claim 1, wherein the microchip is configured to receive an account balance and communicate it to the account display.  (Mackin, Fig. 10, [0178], second display area 1004 displays balance)
Claim 4 recites:
The electronic banking card of claim 1, wherein the account owner biometric indicia is a fingerprint reader.  (Mackin, Fig. 1, [0073], fingerprint recognition)
Claim 16 corresponds to claim 4 and is rejected on the same grounds.
Claim 205 recites:
The electronic banking card of claim 1, wherein the account owner biometric indicia is a reader of an iris of a human eye.  (Mackin, Fig. 1, [0073], iris recognition)
Claim 6 recites:
The electronic banking card of claim 1, wherein the power coupler transmits electric charge from the light power panel of the power sleeve to the plurality of components via inductive couplers.  (As noted above with respect to claim 1, Bae, Figs. 1 and 2, [0088], discusses a solar cell charging power supply unit 150.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Mackin with the solar cell and power supply unit of Bae in order to use an on-board power source as discussed in Mackin, [0082].)


Claim 257 recites:
The electronic banking card of claim 1, further comprising an encrypted banking card number shown on the account display based on a positive biometric indicia.  (Mackin, Fig. 1, [0079], in response to user being biometrically authenticated display information including CVV)
Claim 8 recites:
The electronic banking card of claim 1, further comprising an account host indicia shown on the account display based on a positive biometric indicia.  (Mackin, Fig. 1, [0079], in response to user being biometrically authenticated display information including issuer’s logo)
Claim 9 recites:
The electronic banking card of claim 1, further comprising a darkening of the account display based on a negative biometric indicia.  (Mackin, Fig. 1, [0079], only enable display screen 124 once user is authenticated)
Claim 510 recites:
The electronic banking card of claim 1, wherein the light power panel is a solar light panel configured to generate an electric charge from light to power the electronic banking card via the power sleeve and the power coupler.  (As noted above with respect to claim 1, Bae, Figs. 1 and 2, [0088], discusses a solar cell charging power supply unit 150.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Mackin with the solar cell and power supply unit of Bae in order to use an on-board power source as discussed in Mackin, [0082].) 
Claim 17 corresponds to claim 10 and is rejected on the same grounds.
Claim 11 recites:
The electronic banking card of claim 1, further comprising a back light for the account owner biometric indicia configured to indicate a reading of the 10indicia in progress.  (Mackin, Fig. 2, [0089], backlighting; Fig. 10, [0181], highlight display area)
Claim 18 corresponds to claim 11 and is rejected on the same grounds.
Claim 13 recites:
The electronic banking card of claim 1, wherein the charge indicator is a 15visual indicator based on a coupling of the microchip with the power sleeve via inductive power couplers and the light power panel.  (As noted above with respect to claim 1, Bae, Figs. 1 and 2, [0086], discusses displaying the amount of remaining power and charging progress and Bae, Figs. 1 and 2, [0088], discusses a solar cell charging power supply unit 150.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Mackin with the indicator and solar cell of Bae in order to manage an on-board power source as discussed in Mackin, [0082].) 
Claim 19 corresponds to claim 13 and is rejected on the same grounds.
Claim 14 recites:
The electronic banking card of claim 1, wherein the composite substrate is complementary to the power sleeve based on an adjacency thereto via a fitting over and around the composite substrate.  (Mackin, [0163], powered sleeve)
Claim 20 corresponds to claim 14 and is rejected on the same grounds.
Claim 15 recites:
An electronic banking card comprising: (Mackin, Fig. 1, [0061], device 100) 
20a composite substrate for a plurality of components comprising a programmable logic circuit, an account owner indicia, an account host indicia and an inductive power coupler; (Mackin, Fig. 1, [0062], [0070]-[0073], integrated circuit, power management unit (PMU) 118, biometric module 108, display 124; [0079], issuer’s logo)
a power sleeve configured complementary to and to cover the composite substrate and comprising an electronic port, a charge indicator, a light power panel with an 25inductive coupler, an account display and an account owner biometric indicia; and (Mackin, [0002], solar cell; Fig. 1, [0073], biometric module 108; [0163], “powered sleeve or overlay that interacts or makes contact with the contact element(s) of the device 100 to provide power thereto”; [0163], USB port; Fig. 10, [0178], second display area 1004 displays balance.  Although Mackin, [0002], briefly mentions the known use of solar cells as on on-card power source in the background, the device 100 of Mackin does not specifically include a charge indicator and a light power panel with power coupler or covering the composite substrate.  However, the related art reference Bae, Figs. 1 and 2, [0086], discusses displaying the amount of remaining power, and Bae, Figs. 1 and 2, [0088], discusses a solar cell used with smart multi-card 100 where the solar cell charges power supply unit 150 and the solar cell is provided on the rear surface of the frame 110.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Mackin with the solar cell, power supply unit, and indicator that covers a frame or substrate of Bae in order to manage an on-board power source as discussed in Mackin, [0082].)
a microchip disposed on the composite substrate and comprising the 6Attorney Docket No. 825861 Non-Provisional Renteria programmable logic circuit in communication with the account display, the biometric indicia and the inductive power coupler,  (Mackin, Fig. 1, [0062], chip 106, bus 112)
wherein an adjacency of the composite substrate to the power sleeve activates the plurality of components thereof from a passive state via the power coupler.  (Mackin, [0163], powered sleeve makes contact with the contact elements of the device 100 to provide power; Figs. 11-16, [0228], receiving power activates card)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mackin (US 2021/0034834) in view of Bae (US 2017/0213120) and further in view of Gupta (US 2021/0383338).
Claim 12 recites:
The electronic banking card of claim 1, wherein the electronic port comprises a USB (Universal Serial Bus) and a mini USB and a micro USB port.  (Although Mackin, [0163], discusses a USB port, and Bae, [0085], discusses an external port connection unit, these references do not specifically disclose mini USB and micro USB ports.  However, Gupta, [0022], discusses mini and micro USB ports.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Mackin and Bae to include the mini and micro USB ports of Gupta in order to provide power using USB ports as discussed in Mackin, [0163].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Gupta in Mackin as modified by Bae since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, all three references are in the field of smart cards and one of ordinary skill in the art would recognize the combination to be predictable.)

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered and are addressed below.
Regarding the amendment to the specification, the amendment to the specification has been entered in part as discussed above in detail.
Regarding the rejections under 35 U.S.C. 101 and 103, as no arguments were presented, there are no arguments to respond to.  Regarding the claim amendments, the amended claims are addressed in detail above.  Lastly, it is respectfully noted that the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, the claims merely recite a variety of known generic electronic components – circuits, display, chips, power couplers, ports, indicators, light power panel – forming a banking card with limited details in the claims or the four page specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Hart (US 2022/0215217) discusses a card having a biometric sensor, [0067].
Sherif (US 11,055,593) discusses substrates of cards, Fig. 8.
Locke (US 2019/030391) discusses dynamic transaction card, [0128].
Wurmfeld US 2018/0190060) discusses dynamic transaction card construction, [0031].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH//DAVID P SHARVIN/Primary Examiner, Art Unit 3692